Exhibit 99.1 NORTHCORE TECHNOLOGIES INC. (the "Corporation") ANNUAL MEETING OF SHAREHOLDERS Held on April 26, 2011 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 In accordance with Section 11.3 of the NATIONAL INSTRUMENT 51-102, the following describes the matters voted upon and the voting results obtained at the Annual Meeting of the Corporation held on April 26, 2011 in Toronto, Ontario (the "Meeting"). The following matters were put to a vote by a show of hands and proxies received at the Meeting. General Business MATTERS VOTED UPON VOTING RESULT 1. Election of Directors Carried The election of the following nominees as directors of the Corporation to hold office until the next annual meeting of shareholders or until their successors are elected or appointed: T. CHRISTOPHER BULGER DUNCAN COPELAND JIM MOSKOS DARROCH ROBERTSON Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the directors named above by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Number of Votes Percentage of Votes Votes FOR WITHELD WITHHELD 99.32% 0.68% 2. Appointment of Auditors Carried The appointment of Collins Barrow Toronto LLP, Chartered Accountants as auditors of the Corporation for the current fiscal year and authorizing the Board of Directors to fix the auditors' remuneration. Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the resolution by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Number of Votes Percentage of Votes Votes FOR WITHELD WITHHELD 98.66% 1.34% 3. Amendments in Stock Option Plan Carried a.approving the previous increase of the maximum number of options available to be granted under the Company's Stock Option Plan by 6,200,000 options (the "2010 Options") Carried Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the resolution by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Number of Votes Percentage of Votes Votes FOR AGAINST AGAINST 99.01% 0.99% b.ratification of the subsequent issuance of 3,500,000 by the Company of the 2010 Options Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the resolution by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Number of Votes Percentage of Votes Votes FOR AGAINST AGAINST 98.99% 1.01% c.approving an Increase in the Maximum Number of options to be granted under the Stock Option Plan from 16,550,000 to 26,550,000 representing an increase by four percent (4%) to fourteen percent(14%) of the shares issued and outstanding. Carried Based on the report of proxies provided by the scrutineers at the meeting and considering that all registered shareholders present in person at the Meeting voted FOR the resolution by a show of hands, the voting results were as follows: Number of Votes FOR Percentage of Total Number of Votes Percentage of Votes Votes FOR WITHELD WITHHELD 98.86% 1.14%
